Citation Nr: 1009679	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
June 22, 2007, for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran served on active duty from June 22, 1993, to 
June 21, 1997.  

2.  The Veteran's delimiting period for receiving Chapter 30 
educational benefits expired on June 22, 2007.

3.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond June 22, 2007. 38 U.S.C.A. §§ 3031, 3695, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  21.1032, 21.4020, 
21.7050, 21.7051 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has determined that there is 
no legal entitlement to the claimed benefits as a matter of 
law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 
As the Board has denied the claim as a matter of law, the 
notice and duty to assist provisions are inapplicable. See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  Accordingly, 
it is not prejudicial for the Board to decide the issue 
without further development. Bernard v. Brown, 4 Vet. App. 
384 (1993).
Law and Analysis

Applicable law provides that an individual entitled to 
educational assistance under Chapter 30, Title 38, United 
States Code may use his or her entitlement for a period of 
time that generally expires at the end of the 10-year period 
beginning on the date of such individual's last discharge or 
release from active duty.  38 U.S.C.A. § 3031 (West 2002); 38 
C.F.R. § 21.7050(a) (2009).  

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.   
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  VA will not 
consider a veteran who is disabled for a period of 30 days or 
less as having been prevented from initiating or completing a 
chosen program, unless the evidence establishes that the 
veteran was prevented from enrolling or reenrolling in the 
chosen program or was forced to discontinue attendance, 
because of the short disability. See 38 C.F.R. § 21.7051(a) 
(2009).

VA must receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates: (1) One year from the date on which the veteran's 
original period of eligibility ended; or (2) One year from 
the date on which the veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R. § 21.1032(c) (2009).

In considering the evidence of record under laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a delimiting date beyond June 22, 
2007, for education benefits under the provisions of Chapter 
30, Title 38, United States Code (Montgomery GI Bill).  The 
Veteran separated from active duty on June 21, 1997.  The law 
provides a ten-year period of eligibility during which an 
individual may use his entitlement to educational assistance 
benefits.  The period begins on the date of the veteran's 
last discharge from active duty. 38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050(a)(1)(ii)(C).  There is no evidence of 
record that demonstrates that the Veteran had any active duty 
after June 21, 1997, nor has he made any such assertion.  
Thus, the delimiting date for receiving Chapter 30 
educational benefits expired on June 22, 2007.  

The Veteran has not asserted that he was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability.  He did indicate that he was 
depressed, which contributed to his alcoholism, but he did 
not specifically contend that such depression prevented him 
from completing his education.  In fact, the Veteran admitted 
in December 2007 that he had not even been medically 
diagnosed, and he did not list any disability in a form 
provided to him by VA.  Thus, the evidence does not show that 
a program of education was medically infeasible, as required 
by the governing regulations.  

Instead, the Veteran contends that his delimiting date should 
be extended because he applied for benefits in August 2006 
and submitted follow-up requests, but VA did not respond.  
The record does not contain any evidence of communication 
from the Veteran in August 2006. 

To resolve situations such as this one, there is a 
presumption of regularity in the law to the effect that 
"[t]he presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity. 
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the presumption of regularity was applied to procedures at 
the RO level, such as in the instant case.  It is clear from 
these cases that a statement of an appellant, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations. See Jones v. West, 12 Vet, App. 98, 100 
(1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  
Once the presumption of regularity has been rebutted by clear 
evidence, however, the burden of proof shifts to the VA to 
show that the administrative procedure was actually complied 
with.

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
Veteran submitted an application for education benefits in 
August 2006 or that a VA employee lost a document.  However, 
the only evidence of record supporting such a finding is the 
Veteran's own statements.  To this end, the earliest receipt 
of any submission by the Veteran was in October 2007. 
Therefore, the Board finds that there is insufficient 
evidence to rebut the presumption of regularity in RO 
operations.  Accordingly, applying the presumption to the 
instant case, the Board must conclude that the Veteran did 
not file an application for VA benefits in August 2006 that 
was lost or misplaced.

The Board also observes that the Veteran has been 
incarcerated since July 2006.  However, a veteran may be 
eligible for educational assistance benefits while 
incarcerated, albeit at a reduced rate. See 38 C.F.R. §§ 
21.7135, 21.7139 (2009).  The law does not provide for an 
extension of educational assistance benefits for periods of 
incarceration.

The law is dispositive in this matter, and the Board is bound 
in its decisions by the statutes enacted by the Congress of 
the United States and VA regulations issued to implement 
those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 
"the law as it exists . . . .").  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Board finds that the criteria for entitlement to an extension 
of the delimiting date beyond June 22, 2007, for education 
benefits have not been met.


ORDER

An extension of the delimiting date beyond June 22, 2007, for 
education benefits under the provisions of Chapter 30, Title 
38, United States Code, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


